Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/261,183 and 15/057,765, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The prior filed applications do not reference that which is newly disclosed in the continuation-in-part namely the features of FIGS.20-31E.
For the purposes of examination it should be noted that the effective filing date for the limitations recited which are found only in that which was originally presented in the CIP will be the filing date of that application which is 5/23/17.

Election/Restrictions
Applicant’s election without traverse of Invention II in the reply filed on 12/27/21 is acknowledged.
No claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/27/21.

Claim Objections
Claims 24-27, 34-36, 42-44, 50-55 are objected to because of the following informalities:  
In claim 24, line 3, “ends” should be “end”.  
In claim 25, line 1, “ends” should be “end”. 
In claim 34, line 11, “two support” should be “two supports”. 
In claim 42, line 3, “adjusting position” should be “adjusting a position”. 
In claim 50, line 3, “the tower” should be “the tower section”. 
In claim 51, lines 2-3, “the tower” should be “the tower section”. In addition, on line 3, “the tower section affixing” should be “the tower section comprises affixing”. 
In claim 52, line 3, “the tower” should be “the tower section”. 
In claim 53, line 3, “the tower” should be “the tower section”. 
In claim 53, lines 3-4, “adjusting position” should be “adjusting a position”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 25 recites the limitation "the at least one adjustable end support" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Perhaps “the end support” should be recited instead. 
Claim 27 recites the limitation "the ends” in line 2.  There is insufficient antecedent basis for this limitation in the claim. The recitation should perhaps be “an end”. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 32 objected to under 37 CFR 1.75 as being a substantial duplicate of claim 30. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 24-30, 32-46, and 48-56 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen et al. (2005/0002749) in view of Landrum et al. (2017/0210395) and EP 2206627. 
For claims 24, 34, and 49, Andersen et al. (2005/0002749) inherently discloses a method of transporting a tower section of a wind turbine, the tower section having a length and a circumference, the method comprising: 
positioning end supports (56,58) at end locations on a bed of a transport device (FIG.5); 
adjusting (via separate pedestals 60 and elongated slot 74, see FIG.5 and [0041]) at least one end support to accommodate the length of the tower section; 
loading the tower section on the transport device; and 
affixing a flange (FIG.16) of at least one of the two supports to one of the ends of the tower section.
Andersen et al. lack the steps of positioning at least one intermediate support at at least one intermediate location on the bed of the transport device; and adjusting a moveable cradle on the at least one intermediate support against which the tower section rests to accommodate the circumference.
Landrum et al. (2017/0210395) inherently teaches the steps of transporting a load having a length and a circumference, the method comprising: 
positioning an end support (40); positioning at least one intermediate support (6) at at least one intermediate location on the bed of the transport device; providing a cradle (34) on the at least one intermediate support against which the load rests to accommodate the circumference; affixing a rail (20) longitudinally on the bed (claim 25,35,50); adjustably affixing a flange (FIG.5, generally 40) to both the rail and the end of the tower section (claim 26,27,36); and loading the transport device. 
Landrum et al. further teach affixing sets of opposing bed supports as tabs (16) on the bed at the intermediate location (claims 28-29). 
It would have been obvious to one of ordinary skill in the art to have provided an intermediate support with cradle and opposing bed supports as taught by Landrum et al. for use with at an intermediate position of the section in the method of Andersen et al. in order to provide additional support. 
Landrum et al. as seen in FIGS. 1 and 5 with line 46 connected at anchoring points 24 (on the bed) and 44 on the tower section (claims 30, 32, 40-41, and 56). 
It would have been obvious to one of ordinary skill in the art to have provided lines as taught by Landrum et al. for use with the tower section of Andersen et al. in order to further secure the tower section during transport. 
Andersen et al., as modified fails to disclose the cradle being moveable (to allow for angularly adjustment) and lacks the steps of adjusting the cradle, a feature taught by EP 627 with a mechanism (1) including a cradle (4,4).
For claim 33, EP 627 teaches moving an angle of a cradle surface (412) relative to the bed on a hinge (51) positioned adjacent he bed of the transport device by moving a position of the saddle (42) between the bed and cradle surface.
For claims 42, 45, and 53, EP 627 teaches adjusting a position of opposing saddles (42) of the cradle on the at least one of the two supports (holes 31, fastening points 51, FIGS. 2-3); and supporting the adjusted position of the opposing saddles.  
For claims 43 and 54, EP 627 teaches adjusting a separation (see “X” in FIG.1) between the opposing saddles; and affixing the opposing saddles to a portion of the at least one of the two supports.  
For claims 44 and 55, EP 627 teaches angling surfaces attached on hinges (51) to the opposing saddles.
For claim 46, supporting the surfaces at the angles by positioning opposing saddles (42) on the at least one of the two supports under the surfaces (412) of the cradle (41).  
For claim 48, Landrum et al. teaches the cradle on the intermediate portion and EP 627 provides for adjustment thereof. 
It would have been obvious to one of ordinary skill in the art to have provided the adjustable cradle with saddles, hinges, and structures of Andersen et al., as modified, adjustable as taught by EP 627 in order to accommodate loads of varying circumference. 
For claims 37-39 and 52, Andersen et al. disclose affixing fixtures (59,60) on the bed of the transport device, specifically affixing sets of tabs (59,60) on the bed of the transport device, and removably affixing the at least one of the two supports to the fixtures (via twist locks);
where the sets of tabs are configured to restrain the at least one of the at least two end supports affixed thereto at least laterally and longitudinally on the bed;
wherein removably affixing the at least one of the two end supports to the fixtures comprises bolting portions (74,92) of the at least one of the two end supports with fasteners (twist locks) to the fixtures.  

Claims 24, 28-29, 33-34, 37-39, 42-46, 48-49, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen et al. (2005/0002749) in view of Landrum et al. (8529174) and EP 2206627. 
For claims 24, 34, and 49, Andersen et al. (2005/0002749) inherently discloses a method of transporting a tower section of a wind turbine, the tower section having a length and a circumference, the method comprising: 
positioning end supports (56,58) at end locations on a bed of a transport device (FIG.5); 
adjusting (via separate pedestals 60 and elongated slot 74, see FIG.5 and [0041]) at least one end support to accommodate the length of the tower section; 
loading the tower section on the transport device; and 
affixing a flange (FIG.16) of at least one of the two supports to one of the ends of the tower section.
Andersen et al. lack the steps of positioning at least one intermediate support at at least one intermediate location on the bed of the transport device; and adjusting a moveable cradle on the at least one intermediate support against which the tower section rests to accommodate the circumference.
Landrum et al. (8529174) inherently teaches the steps of transporting a load having a length and a circumference, the method comprising: 
positioning an end support (54); positioning at least one intermediate support (56) at at least one intermediate location on the bed of the transport device; providing a cradle (66) on the at least one intermediate support against which the load rests to accommodate the circumference; and loading the transport device. 
Landrum et al. further teach affixing sets of opposing bed supports as tabs (74) on the bed at the intermediate location (claims 28-29). 
It would have been obvious to one of ordinary skill in the art to have provided an intermediate support with cradle and opposing bed supports as taught by Landrum et al. for use with at an intermediate position of the section in the method of Andersen et al. in order to provide additional support. 
Andersen et al., as modified fails to disclose the cradle being moveable (to allow for angularly adjustment) and lacks the steps of adjusting the cradle, a feature taught by EP 627 with a mechanism (1) including a cradle (4,4).
For claim 33, EP 627 teaches moving an angle of a cradle surface (412) relative to the bed on a hinge (51) positioned adjacent he bed of the transport device by moving a position of the saddle (42) between the bed and cradle surface.
For claims 42 and 45, EP 627 teaches adjusting a position of opposing saddles (42) of the cradle on the at least one of the two supports (see holes 31, fastening points 51, FIGS. 2-3); and supporting the adjusted position of the opposing saddles.  
For claim 43, EP 627 teaches adjusting a separation (see “X” in FIG.1) between the opposing saddles; and affixing the opposing saddles to a portion of the at least one of the two supports.  
For claim 44, EP 627 teaches angling surfaces attached on hinges (51) to the opposing saddles.
For claim 46, supporting the surfaces at the angles by positioning opposing saddles (42) on the at least one of the two supports under the surfaces (412) of the cradle (41).  
For claim 48, Landrum et al. teaches the cradle on the intermediate portion and EP 627 provides for adjustment thereof. 
It would have been obvious to one of ordinary skill in the art to have provided the adjustable cradle with saddles, hinges, and structures of Andersen et al., as modified, adjustable as taught by EP 627 in order to accommodate loads of varying circumference. 
For claims 37-39, Andersen et al. disclose affixing fixtures (59,60) on the bed of the transport device, specifically affixing sets of tabs (59,60) on the bed of the transport device, and removably affixing the at least one of the two supports to the fixtures (via twist locks);
where the sets of tabs are configured to restrain the at least one of the at least two end supports affixed thereto at least laterally and longitudinally on the bed;
wherein removably affixing the at least one of the two end supports to the fixtures comprises bolting portions (74,92) of the at least one of the two end supports with fasteners (twist locks) to the fixtures.  

Claims 24, 28, 34, 37-39, 49, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen et al. (2005/0002749) in view of Lis et al. (5579698). 
For claims 24, 34, and 49, Andersen et al. (2005/0002749) inherently discloses a method of transporting a tower section of a wind turbine, the tower section having a length and a circumference, the method comprising: 
positioning end supports (56,58) at end locations on a bed of a transport device (FIG.5); 
adjusting (via separate pedestals 60 and elongated slot 74, see FIG.5 and [0041]) at least one end support to accommodate the length of the tower section; 
loading the tower section on the transport device; and 
affixing a flange (FIG.16) of at least one of the two supports to one of the ends of the tower section.
Andersen et al. lack the steps of positioning at least one intermediate support at at least one intermediate location on the bed of the transport device; and adjusting a moveable cradle on the at least one intermediate support against which the tower section rests to accommodate the circumference.
This is taught by Lis et al. (5579698) which inherently teaches the steps of transporting a pipe section having a length and a circumference, the method comprising: 
positioning at least one intermediate support (52,54) at at least one intermediate location on the bed of the transport device (50); adjusting (via movement on rails 56) the supports to accommodate the length of the pipe section; 
adjusting a moveable cradle (68,70 and 72,74) on the at least one intermediate support against which the tower section rests to accommodate the circumference; and
affixing sets of opposing bed supports (60) on the bed of the transport devices at the at least one intermediate location; 
loading the pipe section on the transport device.
It would have been obvious to one of ordinary skill in the art to have provided an intermediate support, adjustable cradle, as corresponding bed supports as taught by Lis et al. for use with the tower sections in the method of Andersen et al. in order to provide additional support. 
For claims 37-39, Andersen et al. disclose affixing fixtures (59,60) on the bed of the transport device, specifically affixing sets of tabs (59,60) on the bed of the transport device, and removably affixing the at least one of the two supports to the fixtures (via twist locks);
where the sets of tabs are configured to restrain the at least one of the at least two end supports affixed thereto at least laterally and longitudinally on the bed;
wherein removably affixing the at least one of the two end supports to the fixtures comprises bolting portions (74,92) of the at least one of the two end supports with fasteners (twist locks) to the fixtures.  

Claims 25-27, 35-36, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen et al., as modified above, in view of Landrum ‘749 or Lis et al., with respect respectively to claims 24, 34, and 49, and further in view of Klein (5076745) or Lis et al. (5579698). 
Andersen et al. disclose attaching the end supports to the bed of the transport device via twist locks and lacks the use of a rail.
Both Klein (5076745) and Lis et al. (5579698) teach the use of a longitudinal rail extending long the bed of the transport device as seen in Klein at numeral 25 (FIGS. 2-3) and with Lis et al. with rails 56 (FIGS.2-3). 
It would have been obvious to one of ordinary skill in the art to have provided Andersen et al. with rails as taught by Klein and Lis et al. and to have adapted the flanged end supports with twist lock attachment to engage with the rail to allow for increased longitudinal adjustability of both end supports and further transport handling capability of the bed. 

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Andersen et al., as modified above with regard to claim 24, and further in view of Feary et al. (4102274).
Andersen et al., as modified, lack the intermediate support allowing the method step of lashing the tower section thereto. 
Feary et al. teach providing an intermediate support (FIG.2) with a retaining mechanism including a chain which allows for lashing a cylindrical cargo to a cradle support.
It would have been obvious to one of ordinary skill in the art to have provided the intermediate support of Andersen et al., as modified, with such a retaining mechanism as taught by Feary et al. in order to further secure the tower section. 

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Andersen et al., as modified above and further in view of Feary et al. (4102274).
Andersen et al., as modified, lack adjusting the cradle on the at least one of the two supports having the flange affixing to the end of the tower section. 
Feary et al. teach providing a cradle (chock 24,25) on an end support  having a flange (end abutment member 70) abutting to an end of the cargo coil. 
It would have been obvious to one of ordinary skill in the art to have provided the adjustable cradle of Andersen et al. on the flanged end support thereof as taught by Feary et al. in order to support the tower section from lateral movement at this support position. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Canning et al. (3001679) teaches the use anchoring a load with a line (16). 
DE 102012018575 A1 (DE 575) inherently teaches the steps of transporting a cargo section having a length and a circumference, the method comprising: positioning at least one intermediate support (16, FIG.5) at at least one intermediate location on the bed of the transport device; and adjusting a moveable cradle (52,52) on the at least one intermediate support against which the tower section rests to accommodate the circumference.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3616